Citation Nr: 0217829	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  01-09 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Basic entitlement to home loan benefits.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel

INTRODUCTION

The veteran served in the U.S. Army National Guard from 
April 1980 to October 1986.

This appeal arises from an adverse decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston Salem, North Carolina, dated in November 2000.  That 
decision denied the veteran's claim of eligibility for home 
loan benefits.
 
The case has been forwarded to the Board of Veterans' 
Appeals (Board) for appellate review.
REMAND

The veteran was scheduled for a hearing before a member of 
the Board in Washington, D.C. on December 5, 2002.  In 
correspondence received by facsimile in December 2002, the 
veteran informed the Board that he wanted to cancel that 
hearing and schedule a videoconference hearing at the local 
regional office in Winston Salem, North Carolina, before a 
Board Member sitting in Washington, D.C., in lieu of a 
central office Board hearing.  See 38 C.F.R. § 20.700(e) 
(2002).  Therefore, pursuant to 38 C.F.R. § 20.704, the case 
is REMANDED to the RO for the following development:

The veteran should be scheduled for a 
video-conference hearing at the RO 
before a Board Member sitting in 
Washington, D.C.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




